Citation Nr: 0411885	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  99-23 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the payment of the proceeds of the veteran's 
National Service Life Insurance (NSLI) policy.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney

Appellee represented by: 	Janie Lindamood, Attorney


WITNESSES AT HEARING ON APPEAL

The appellants


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to May 
1945.  He died in August 1997.  

Each of the appellants is a child of the veteran.  The 
appellee is also a child of the veteran.  

This initially came to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 determination by the ROIC that 
denied the appellants' claim for payment of the proceeds of 
the veteran's NSLI policy.  

In March 2001, the appellants presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the Regional Office in Winston-Salem, North Carolina.  

The appellee was not present at the personal hearing.  
However, his attorney did present a statement at the 
proceeding in March 2001.  

In an August 2001 decision, the Board denied the appellants' 
claim of entitlement to proceeds from the veteran's NSLI 
policy.  They subsequently appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the appellants' attorney filed a joint 
motion requesting that the Court vacate the August 2001 
decision and remand the claim for readjudication.  

In July 2003, the Court granted the Joint Motion, vacating 
the August 2001 decision and remanding this claim to the 
Board for readjudication.

The case was subsequently returned to the Board for further 
appellate review, consistent with the decision of the Court.  


REMAND

As noted in the Introduction, the issue presented for appeal 
was denied by the Board in an August 2001 decision.  The 
appellants subsequently appealed that decision to the Court.  
While that case was pending at the Court, the VA Office of 
the General Counsel and the appellants' attorney filed a 
Joint Motion to vacate the Board's August 2001 decision, and 
to remand this claim for readjudication.  

In its Order, the Court determined that the Board had failed 
to identify evidence showing that the appellants had been 
advised of the type of evidence necessary to substantiate 
their claim as required under the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103A (West 2002).  

The Court also determined that the Board had failed to 
identify evidence showing that the appellants had been 
advised of which portion of the information and evidence, if 
any, was to be provided by them, and which portion would be 
provided by VA, as required by the VCAA.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In accordance with the concerns raised in the Joint Motion, 
the Board concludes that a remand of this case is necessary 
in order to ensure full compliance with the notification 
provisions of the VCAA, pursuant to Quartuccio, Charles, and 
other applicable authority.  

In addition, the Board notes that the appellants' attorney 
has recently submitted a document entitled "Stipulated 
Agreement" that was signed by each appellant and the 
appellee.  According to this document, all parties to this 
appeal have apparently reached an agreement as to the 
distribution of all proceeds from the veteran's NSLI policy.  

In one section of this document, it was noted that "[t]he 
parties agree[d] to withdraw the pending appeal to the Board 
of Veterans' Appeals, as to all issues addressed in the 
August 22, 2001 BVA decision.  This settlement agreement 
shall stand as the final decision of the Secretary as to how 
the proceeds of the insurance policy shall be divided."  

In a separate section, it was also noted that "[t]he parties 
agree[d] that the government specifically the U.S. Department 
of Veterans Affairs Insurance Center, has agreed to cut 
separate checks to each party."  

In view of this language, the Board believes that the 
appellants may be intending to withdraw their claim.  

Thus, the Board finds that the ROIC should issue a letter to 
the appellants and their attorney requesting that they 
clarify whether they are in fact seeking to withdraw their 
appeal.  

However, the ROIC should also specifically advise the 
appellants that, although they are free to withdraw their 
appeal at any time, and to come to any sort of agreement that 
they wish regarding the distribution of the proceeds from the 
veteran's NSLI policy between themselves, VA is prohibited 
under the provisions of 38 U.S.C.A. § 1917 (West 2002) from 
administering the proceeds of that policy to anyone other 
than the designated beneficiary or beneficiaries.  

Accordingly, this case is remanded for the following actions:

1.  The ROIC should issue a letter to the 
appellants and their attorney requesting 
that they clarify whether they wish to 
withdraw their appeal.  The ROIC should 
advise the appellants that they are free 
to withdraw their appeal at any time, and 
to come to any sort of agreement that 
they wish regarding the distribution of 
the proceeds from the veteran's NSLI 
policy between themselves, but that VA is 
prohibited under the provisions of 
38 U.S.C.A. § 1917 from administering the 
proceeds of that policy to anyone other 
than the designated beneficiary or 
beneficiaries.  A copy of this letter 
should be forwarded to the appellee and 
his attorney.  

2.  If it is subsequently determined that 
the appellants wish to continue their 
appeal, the ROIC should ensure that all 
notification and development action 
required by the VCAA (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) have been completed.  In 
particular, the ROIC should advise the 
appellants of the information and/or 
evidence needed to substantiate their 
claim.  The ROIC should also advise the 
appellant as to their and VA's 
responsibilities under the VCAA, 
including which portion of the evidence 
should be provided by the appellants, and 
which portion should be provided by VA.  
The ROIC is free to undertake any 
development deemed necessary in order to 
fully comply with the VCAA.  

3.  Once the foregoing has been 
completed, the ROIC should readjudicate 
the issue on appeal.  If any benefit 
sought on appeal remains denied, the ROIC 
should issue an SSOC, and the appellants 
and their attorney should be afforded 
time in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellants have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

